DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 2009/0015945.
Regarding claim 1, Chen teaches a lens module (Fig. 3), comprising 
a lens barrel (4), and 
a lens group (Fig. 3: 51 and 52) accommodated in the lens barrel (4), 
wherein the lens barrel (4) comprises 
a first barrel wall (the top part of barrel 4 which is perpendicular to the optical axis 700) configured with a light through hole (the top opening of the lens module) and 
a second barrel wall (portion of the barrel 4 which is parallel to the optical axis 700) bending and extending from the first barrel wall (the top portion of the barrel 4 which is perpendicular to the optical axis); and 
the lens group (51 and 52) at least comprises, from an object side to an image side (it is an apparent for any lens to have an object and image side surface, in this case, lenses 51 and 52 has an object side (top surface of the lens) and an image side (bottom surface of the lens)), 

a second lens (52) matched with the first lens (51), and 
both the first lens (51) and the second lens (52) comprise an optical portion (Figs. 4 and 5: 515 and 525) and a peripheral portion (Figs. 4 and 5: 516 and 526) surrounding the optical portion (515 and 525); 
wherein, an image side surface (the lower surface of lens 51) of the peripheral portion (516) of the first lens (51) is provided with a first recess (519), and the first recess (519) is recessed from the image side of the first lens towards the object side (see Figs. 3 and 4: first lens 51 having a groove portion 519 in the image side); and an object side surface (the upper surface of lens 52) of the second lens (52) comprises a first protrusion (Figs. 3 and 4: 5240) fixed in the first recess (519).
Regarding claim 2, Chen teaches the lens module according to claim 1, wherein the first recess (519) comprises a first bottom surface (517), a first side wall (518a) and a second side wall (518b) both connected with the first bottom surface (517) and obliquely extending from the first bottom surface (517) towards the second lens (52); and a width of the first recess gradually decreases from the image side to the object side (see Fig. 3 or annotated figure below).
[AltContent: arrow][AltContent: textbox (The recess getting expanding as it goes from the object side to the image side )][AltContent: roundedrect]
    PNG
    media_image1.png
    670
    179
    media_image1.png
    Greyscale




Regarding claim 3, Chen teaches the lens module according to claim 2, wherein the first protrusion (5240) is spaced apart from the optical portion (525) of the second lens (52) (See Fig. 5), and the first protrusion (5240) extends from an outer edge of the peripheral portion (526) of the second lens (52) towards an optical axis without reaching the optical portion (as shown in Fig. 5: the protrusion 5240 is located in the peripheral portion 526 of the second lens 52 and it never reaches to the optical portion 525).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu US 2006/0140623.
Regarding claim 1, Yu teaches a lens module (Fig. 1), comprising 
a lens barrel (10), and 
a lens group (Fig. 1: 21, 22 and 23) accommodated in the lens barrel (10), 
wherein the lens barrel (10) comprises 
a first barrel wall (the top part of barrel 10 which is perpendicular to the optical axis) configured with a light through hole (14) and 
a second barrel wall (portion of the barrel 10 which is parallel to the optical axis) bending and extending from the first barrel wall (the top portion of the barrel 10 which is perpendicular to the optical axis); and 
the lens group (21, 22 and 23) at least comprises, from an object side to an image side, 
a first lens (21) and 
a second lens (22) matched with the first lens (21), and 
both the first lens (21) and the second lens (22) comprise an optical portion (Fig. 3: 211) and a peripheral portion (Fig. 3: 212) surrounding the optical portion (211); 
.
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2015/0219871.
Regarding claim 6, Kim teaches a lens module (at least in Figs. 1, 4, 7, 10 and 11) comprising a lens barrel (Fig. 7: lens barrel 200), a lens group (110, 120, 130, 140 and 150) and a shielding plate (160 and para [0066]) accommodated in the lens barrel (200), wherein the lens barrel (200) comprises a first barrel wall (the top part of barrel 4 which is perpendicular to the optical axis c) configured with a light through hole (the top opening of the lens module) and a second barrel wall (portion of the barrel 4 which is parallel to the optical axis 200) bending and extending from the first barrel wall (the top portion of the barrel 4 which is perpendicular to the optical axis); and the lens group (110, 120, 130, 140 and 150) at least comprises a lens (140) matched with the shielding plate (160) and located at an object side of the shielding plate (at shown in Fig. 7: lens 140 is disposed on top of the shield 160), and the lens (140) comprises an optical portion (the central portion of the lens which is optically active) and a peripheral portion (portion of the lens which is not optically active) surrounding the optical portion (see Fig. 7); wherein, an image side surface of the peripheral portion of the lens (Fig. 8; the lower surface of lens 140) comprises a second recess (146), and the second recess (146) is recessed from an image side towards the object side (see Fig. 8); and the shielding plate (160) comprises a fourth protrusion (166) fixed in the second recess (146).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 3 above, and further in view of Huang US 2006/0018036.
Regarding claim 4, Chen teaches the lens module according to claim 3, and Chen further teaches wherein the protrusions are arranged at equal intervals along a circumference of the second lens (Fig. 5: depicts that four protrusion 5240 are arranged in the circumference of the second lens 52); and a number of the first recess is equal to the number of the first protrusion (Fig. 4 and Fig. 5: depicts four recess 519 and four protrusion 5240). However, Chen fails to teach that the number of the first protrusions is designated as three.
In the same field of endeavor, Huang teaches a lens module having a protrusion and a recess portion on the first and second lens for engagement purpose of the two lenses (Fig. 3A: depicts recess portion 222 on one side of the lens and a protrusion portion 212 on the other side of the lens), and Huang further teaches that the number of protrusion are three and are equally spaced in the circumference of the lens (Fig. 3C: three protrusion 212 are provided on the circumference of the lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Chen by utilizing the claimed number of protrusion on the circumference of the lens as taught by Huang to enhance the precision assembly of the two lenses in the lens module as described in para [0036] of Huang.
Regarding claim 5, the combination of Chen and Huang teaches the lens module according to claim 4, and Chen further teaches wherein the first protrusion (Fig. 3: 5240) comprises a first side surface (527) adjacent to the object side (top surface of the second lens 52), a second side surface (528a) and a third side surface (528b) located at two sides of the first side surface (527), the first side surface (527) is spaced apart from the first bottom surface (517) (see Fig. 3 and para [0045]: “The protrusion tip part 527 of each of the protrusions 5240 is spaced apart from the groove bottom part 517”), the second side surface (528a) is attached to the first side wall (518a), and the third side surface (528b) is attached to the second side wall (518b) (see Fig. 3 and para [0045]: “The inner and outer contact parts 528a, 528b of each of the protrusions 5240 are disposed in contact with the inner and outer groove edge parts 518a, 518b”).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 6 above, and further in view of Chen US 2009/0015945.
Regarding claim 7, Kim teaches the lens module according to claim 6, except for wherein the second recess comprises a second bottom surface, a third side wall and a fourth side wall both connected with the second bottom surface and obliquely extending from the second bottom surface towards the shielding plate; and a width of the second recess decreases from the image side to the object side.
In the same field of endeavor, Chen teaches a lens module (at least in Fig. 3), comprising an engagement portion including a protrusion and a recess between two optical element (Fig. 3: recess 519 and protrusion 5240), wherein the second recess (519) comprises a second bottom surface (517), a third side wall (518a) and a fourth side wall (518b) both connected with the second bottom surface (517) and obliquely extending from the second bottom surface (517) towards the other optical element (52); and a width of the second recess decreases from the 
Regarding claim 8, the combination of Kim and Chen teaches the lens module according to claim 7, and Kim further teaches wherein the shielding plate (160) is an annular member (it is apparent that the plate has a ring shape); and the fourth protrusion (166) protrudes from an object side surface of the shielding plate adjacent to the object side towards the first barrel wall (see Fig. 8: protrusion 166 is facing to the object side of the lens module).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chen as applied to claim 8 above, and further in view of Huang US 2006/0018036.
Regarding claim 9, the combination of Kim and Chen teaches the lens module according to claim 8, and Chen further teaches wherein the protrusions are arranged at equal intervals along a circumference of the second lens (Fig. 5: depicts that there are four protrusions 5240 arranged in the circumference of the second lens 52); and a number of the recess is equal to the number of the protrusion (Fig. 4 and Fig. 5: depicts four recess 519 and four protrusion 5240). However, the combination of Kim and Chen fails to teach that the number of the fourth protrusions is designated as three.
In the same field of endeavor, Huang teaches a lens module having a protrusion and a recess portion on the first and second lens for engagement purpose of the two lenses (Fig. 3A: depicts recess portion 222 on one side of the lens and a protrusion portion 212 on the other side 
Regarding claim 10, the combination of Kim, Chen and Huang teaches the lens module according to claim 9, and Chen further teaches wherein the fourth protrusion (Fig. 3: 5240) comprises a fourth side surface (527) adjacent to the object side (top surface of the lens 52), a fifth side surface (528a) and a sixth side surface (528b) located at two sides of the fourth side surface (527), the fourth side surface (527) is spaced apart from the second bottom surface (517) (see Fig. 3 and para [0045]: “The protrusion tip part 527 of each of the protrusions 5240 is spaced apart from the groove bottom part 517”), the fifth side surface (528a) is attached to the third side wall (518a), and the sixth side surface (528b) is attached to the fourth side wall (518b) (see Fig. 3 and para [0045]: “The inner and outer contact parts 528a, 528b of each of the protrusions 5240 are disposed in contact with the inner and outer groove edge parts 518a, 518b”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872